DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoda et al. (US 2018/0147780 A1). 


Regarding claim 5, Kamoda meets the claimed production method for a three- dimensionally shaped object, the method comprising: forming a thin layer from that is deposited as a powder material (Kamoda teaches  forming a layer of resin powder for solid freeform fabrication, [0006]) comprising a particulate resin composition, and selectively irradiating the thin layer with laser light, (Kamoda teaches  solidifying a particular area of the layer with irradiation of laser beams, [0006]) thereby forming a shaped object layer comprising a plurality of the resin compositions melt-bonded to one another, wherein the forming of the thin layer and the irradiating with the laser light are repeated a plurality of times to stack the shaped object layers, thereby shaping a three-dimensionally shaped object, the particulate resin composition comprises a polysaccharide nanofiber (resin powder for solid freeform fabrication may contain cellulose nanofiber, see [0078], which meets the claimed polysaccharide nanofiber, see claim 3 below)  and a thermoplastic resin, (thermoplastic resin include, but are not limited to, polymers such as polyolefin, [0047], specific examples include polyamide 12 (PA12), see [0049]) 
Regarding the claimed “and the composition has a melting temperature Tm, a viscosity of the composition changes within a range of Tm - 20 °C to Tm + 20 °C, and a maximum value of loss modulus in the range is 10 to 1,000 times a minimum value of the loss modulus in the range.”
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

 Kamoda teaches polyamide 12 (PA12), [0049], and cellulose nanofiber which is the same thermoplastic resin as the instant specification includes in each example of Table 1. The composition of Kamoda is substantially similar to the claimed composition, thus the properties are presumed inherent, see MPEP 2112.01
Kamoda does not explicitly teach the particulate resin composition has a content of the polysaccharide nanofiber of 1 to 70 mass%.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the amount of cellulose nanofiber to be 1 to 70% mass of the thermoplastic resin in order to optimize the infrared absorption of the resin powder for solid freeform fabrication, see [0078]. 

Regarding claim 3, Kamoda as modified meets the claimed production method according to claim 5, wherein the polysaccharide nanofiber comprises a cellulose nanofiber. (resin powder for solid freeform fabrication may contain cellulose nanofiber, see [0078]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoda et al. (US 2018/0147780 A1) in view of Yoshimura et al. (US 2017/0232684 A1).
Regarding claim 2, Kamoda does not teach wherein the polysaccharide nanofiber has a minor axis of 3 to 30 nm  and a major axis of 200 to 2,000 nm. 
Kamoda teaches contain cellulose nanofiber, see [0078], which is inherently includes an axis with 1-1000 nm. 
Yoshimura meets the claimed, wherein the polysaccharide nanofiber has a minor axis of 3 to 30 nm (fiber diameter 1 nm to 10 nm “preferably 0.001 um to 0.01 um”, [0021])  and a major axis of 200 to 2,000 nm. (fiber length 200 nm to 5,000 nm “preferably 0.2 um to 5 um” [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the major and minor axis sizes of Yoshimura as the generic nanometer sized cellulose of Kamoda because these dimensions manufactures a three-dimensional object with high accuracy see Yoshimura [0020].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744